Title: From George Washington to Brigadier General Henry Knox, 15 July 1780
From: Washington, George
To: Knox, Henry


					
						Dr Sir
						Head Quarters [Preakness, N.J.] July 15th 1780
					
					The period for commencing our operations is so near, that, not a moment is to be lost in bringing forward all the cannon and stores in our possession proper for a siege, and necessary for the service of the campaign—to the North river. New-York will be the object, with an army of 30,000 men, which you will receive in confidence. I request you will take immediate measures for the above purpose, and apply to the

Board of war, to the Quarter Master Genl, and to the Executives where the cannon and stores now are, for the requisite assistance. The exigency of the moment, in a matter which is essential to the commencement of our operations, will, I am persuaded, induce the States to give you instant and effectual aid. I am Dr Sir Your most obt & hble servt
					
						Go: Washington
					
				